UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-20540 ON ASSIGNMENT, INC. (Exact name of registrant as specified in its charter) Delaware 95-4023433 (State of Incorporation) (I.R.S. Employer Identification No.) 26745 Malibu Hills Road, Calabasas, CA (Address of principal executive offices) (Zip Code) (818) 878-7900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No At April 29, 2011, the total number of outstanding shares of the Company’s Common Stock ($0.01 par value) was 36,965,374. ON ASSIGNMENT, INC. AND SUBSIDIARIES Index PART I – FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 – Quantitative and Qualitative Disclosures about Market Risks 20 Item 4 – Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 21 Item 1A – Risk Factors 21 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 – Defaults Upon Senior Securities 21 Item 4 – Removed and Reserved 21 Item 5 – Other Information 21 Item 6 – Exhibits 22 Signatures 23 2 PARTI - FINANCIAL INFORMATION Item 1 — Condensed Consolidated Financial Statements (Unaudited) ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands, except share and per share data) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts and billing adjustments of $2,217 and $2,175, respectively Advances and deposits Prepaid expenses Prepaid income taxes Deferred income tax assets Other Total current assets Property and equipment, net Goodwill Identifiable intangible assets, net Other long-term assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable Accrued payroll and contract professional pay Deferred compensation Workers’ compensation and medical malpractice loss reserves Income taxes payable Other Total current liabilities Deferred income tax liabilities Long-term debt Accrued earn-outs Other long-term liabilities Total liabilities Commitments and Contingencies (Note 10) Stockholders’ Equity: Preferred Stock, $0.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common Stock, $0.01 par value, 75,000,000 shares authorized, 36,872,508 and 36,398,811 issued andoutstanding,respectively Paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 4 Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (In thousands, except per share data) Three Months Ended March 31, Revenues $ $ Cost of services Gross profit Selling, general and administrative expenses Operating income Interest expense ) ) Interest income 17 32 Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) Earnings (loss) per share: Basic $ $ ) Diluted $ $ ) Number of shares and share equivalents used to calculate earnings (loss) per share: Basic Diluted Reconciliation of net income (loss) to comprehensive income (loss): Net income (loss) $ $ ) Changes in fair value of derivative, net of tax of $83 ) — Foreign currency translation adjustment ) Comprehensive income (loss) $ $ ) See notes to condensed consolidated financial statements. 4 ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization of intangible assets Provision for doubtful accounts and billing adjustments 74 29 Stock-based compensation Amortization of deferred loan costs Gain on officers’ life insurance policies ) ) Gross excess tax benefits from stock-based compensation ) ) Gain on disposal of property and equipment (3
